Citation Nr: 1445671	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-40 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill - Active Duty (MGIB-AD)).  


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The appellant had active duty in the United States Navy from May 2005 to the present.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 determination of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the appellant's claim.  
This appeal was last remanded by the Board in March 2013 so that the RO could send the appellant a notice letter in connection with her claim for VA educational benefits, contact the appellant and request that she submit any record(s) showing that she applied for VA educational benefits prior to December 31, 2008, and document the basis for its determination that the appellant's claim for educational benefits was received on December 31, 2008.  The apellant was provided correspondence in July 2013, and a Report of Contact was created in October 2013.  In addition, in August 2013, the RO documented the basis for its determination that the appellant's claim for educational benefits was received on December 31, 2008.  Accordingly, the Board finds that there has been substantial compliance with the directives of the March 2013 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDING OF FACT

Although the appellant was eligible for educational assistance benefits under Chapter 30 when she enrolled at Kaplan University for the school term from July 25, 2007, to December 18, 2007, VA did not receive an application for such benefits until December 31, 2008.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, for enrollment at Kaplan University for the school term from July 25, 2007, to December 18, 2007, are not met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.4131, 21.7131 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

Here, the appellant seeks educational assistance benefits under Chapter 30, Title 38, United States Code, for the school term from July 25, 2007, to December 18, 2007, while enrolled at Kaplan University in Fort Lauderdale, Florida.  VA processed and paid for the school term from January 2, 2008, to March 11, 2008, which is not at issue here.  

The appellant has asserted that, in August 2007, she applied for Chapter 30 (MGIB) educational benefits through a tuition assistance top-up program (TATU), which permits VA to issue payment to an individual for all or any portion of the difference between the tuition assistance amount paid by the military component and the total cost of tuition and related charges for an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7110.  However, after returning from deployment in October 2008, she was notified that the institution did not receive payment from VA.  The file is devoid of any claim for educational benefits filed by the appellant in August 2007.  

Throughout the pendency of the appeal, the RO has determined that the appellant is ineligible for VA Education Benefits for educational training completed before January 2, 2008, because her VA Form 21-1990 (Application for VA Educational Benefits) was not received until December 31, 2008, more than one year after her enrollment began on July 25, 2007.  

However, in its March 2013 Remand, the Board found that the basis for the RO's determination that the appellant's claim for benefits was received on December 31, 2008, was unclear.  Specifically, the Board emphasized that review of the claims file reflected two electronic forms (VA Form 21-1995 and 21-1990) which were completed by the appellant; however, these forms were undated and unsigned, electronically or otherwise.  While computer printouts from the RO in connection with the appellant's claim were dated in January 2009, there were no documents reflecting receipt by the RO in December 2008.  The VA Computerized Locator System (VACOLS) reflected "RO Notify" and "Notification" on December 31, 2008, but the date of the appellant's claim was not addressed.  

On remand, the RO was directed to clarify this matter by specifically stating the basis for the determination that the appellant's original claim for educational benefits was received by VA on December 31, 2008.  Pursuant to the Board's Remand, in August 2013, the RO created a computer printout of a "Benefit Processing - [Folder Processing]" screen showing that the appellant's VA Form 21-1990 was received by VA on December 31, 2008.  A note attached to this printout indicated that it was the only available evidence of the date of receipt of the appellant's claim, as the claim was now too old to pull from the Veterans On-Line Application (VONAPP) system itself. 

In addition, correspondence dated on July 12, 2013, was sent to the appellant requesting her to provide any further record(s) showing that she applied for VA benefits prior to December 31, 2008.  However, the appellant did not respond with any additional documentation.  

The MGIB-AD program, sometimes known as Chapter 30, provides education benefits to Veterans and Servicemembers who have at least two years of active duty.  Assistance may be used for college degree and certificate programs, technical or vocational courses, flight training, apprenticeships or on-the-job training, high-tech training, licensing and certification tests, entrepreneurship training, certain entrance examinations, and correspondence courses.  Remedial, deficiency, and refresher courses may be approved under certain circumstances.  Benefits are generally payable for 10 years following release from honorable active service.  Eligible Servicemembers may receive up to 36 months of education benefits.

When an eligible Veteran or Servicemember enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a) (2014).

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b) (2014).

As discussed above, the evidence of record in this case shows that VA first received notice of the appellant's intention of filing for enrollment at Kaplan University when VA received the appellant's electronic VA Form 22-1990 on December 31, 2008, as evidenced by the computer printout of the "Benefit Processing - [Folder Processing]" screen.  Accordingly, one year before the date of the claim is December 31, 2007.  As noted above, the commencing date of the award of educational assistance cannot be earlier than December 31, 2007.  38 C.F.R. § 21.7131(a).  Further, the appellant has not provided any documentation showing that a claim was filed prior to December 31, 2008.  The record does not contain any other earlier documentation that could be reasonably construed as an informal claim pertaining to her enrollment at Kaplan University for the school term from July 25, 2007, to December 18, 2007.  See 38 C.F.R. § 21.1029(b).  Therefore, the appellant's application for retroactive education benefits pursuant to Chapter 30, Title 38, United States Code, for the enrollment at Kaplan University for the school term from July 25, 2007, to December 18, 2007, occurred prior to the appellant's period of eligibility, which did not begin until December 31, 2007.

While the Board is certainly sympathetic to the appellant's claim, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding any extenuating circumstances which may have resulted in this appeal.  Congress did not enact any exceptions to the above discussed legal provisions that would permit a grant of the requested benefits.

Since the regulations specifically state that the commencing date of the appellant's award of educational assistance cannot be earlier than one year prior to the date of receipt of the claim, educational assistance benefits under Chapter 30, Title 38, United States Code, for enrollment at Kaplan University for the school term from July 25, 2007, to December 18, 2007, cannot be granted.  As the law is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 



ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, for enrollment at Kaplan University for the school term from July 25, 2007, to December 18, 2007, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


